Citation Nr: 1636220	
Decision Date: 09/15/16    Archive Date: 09/27/16

DOCKET NO.  09-17 955	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for an acquired psychiatric disability, to include a disability manifested by depression.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

M. J. In, Counsel


INTRODUCTION

The Veteran served on active duty from May 1975 to May 1978.

This case originally came before the Board of Veterans' Appeals (Board) on appeal of a July 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which denied the Veteran's claim. 

By a decision dated in June 2012, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's June 2012 decision to the United States Court of Appeals for Veterans Claims (the Court).  The parties filed a Joint Motion for Remand (JMR) requesting that the Court vacate the Board's decision finding that the Veteran is not entitled to service connection for an acquired psychiatric disorder.  The JMR does not take issue with the Board's decision regarding the other issue.  In a September 2012 Order, the Court granted the JMR and vacated that portion of the June 2012 Board decision denying service connection for an acquired psychiatric disorder.

The issue was remanded in August 2013 for a VA examination and opinion.  By a decision dated in January 2014, the Board denied the Veteran's claim for service connection for an acquired psychiatric disorder.  The Veteran appealed the Board's decision to the Court.  In a December 2014 memorandum decision, the Court set aside the Board's January 2014 decision and remanded the matter for further proceedings.  The Board remanded the claim in April 2015 for an additional examination.  The case now returns to the Board for appellate consideration.

The issue of entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) has been raised by the record in an April 2016 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 



FINDING OF FACT

The evidence of record is in relative equipoise as to whether the Veteran currently suffers from posttraumatic stress disorder (PTSD) with secondary major depression disorder (MDD) and alcohol dependence that is etiologically related to service.


CONCLUSION OF LAW

The criteria for service connection for PTSD with secondary MDD and alcohol dependence have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

Given the favorable disposition of the action herein, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

The Veteran is seeking service connection for an acquired psychiatric disability, including depression.  Through various written statements, to include a March 2016 Affidavit, the Veteran has reported stressful events in service involving racial harassment.  He described that prior to January 1977, his military experience was rewarding; while stationed in Korea he got married to his first wife in November 1976.  In 1977, he was assigned to a new duty at Ft. Richie, Maryland.  In a statement he wrote in support of his claim in May 2008, he stated that "I was assigned to Ft. Richie in January 1977.  I began to drink heavily while learning of the highly charged racial antagonism within the highest ranks and, of course, among the enlisted ranks as well."  He was personally informed about the cross-burning activities that took place in the Ft. Richie area and learned that some higher-ranking military and enlisted personnel with whom he had ongoing interactions were involved in the cross burning activities.  

In his March 2016 Affidavit, the Veteran stated that "[n]obody in my platoon wanted much to do with me since I was married to a Korean woman.  ...  I showed up drunk to a platoon assembly prior to work one night, threw my baton at a sergeant and accused him of burning crosses."  The Veteran stated in October 1977, he hitchhiked to Fort Dix, New Jersey to visit a friend and became embroiled in an altercation with a few military policemen in a dark parking lot.  I was ultimately arrested for this incident and charged with a driving under the influence (DUI).  He was disciplined and downgraded to from a Specialist 4 to a Private First Class.  He reported "In order to tune out their insults and what I was dealing with, I took to carrying two items with me every day: a bottle of brandy and a volume of The Gulag Archipelago by Aleksandr Solzhenitsyn.  Life at Fort Ritchie continued to be miserable."

Generally, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Caluza v. Brown, 7 Vet. App. 498, 506 (1995).

Having carefully reviewed all evidence of record, the Board determines that there is sufficient basis to award service connection for PTSD and secondary major depressive disorder and alcohol dependence.  

The Veteran's service personnel records indicate the Veteran separated from service due to a severe character and personality disorder that brings upon violent episodes particularly when aggravated by alcohol.  Service records show that a Sanity Board hearing was held in April 1978 with regard to a psychiatric evaluation of the Veteran conducted in March 1978.  The Sanity Board held that the Veteran's personality was best characterized by deeply ingrained, maladapted patterns of behavior that were "quite different" in quality from psychosis or neurosis.  The Veteran's behavioral pattern was often characterized by outburst of rage or verbal or physical aggressiveness.  It was noted that he was, at times, quite excitable, aggressive, and overly responsive to environmental pressures and a diagnosis of explosive personality disorder was rendered.  

After separation from service, the Veteran has been treated by the VA since 2008.  Treatment records show diagnoses of alcohol dependence with a history of impulse control disorder and adjustment disorder with depression and anxiety.  An October 2008 VA clinic note states that the Veteran suffered from an explosive personality disorder.  In an October 2008 VA social work assessment, he was diagnosed as suffering from depressive disorder, NOS (not otherwise specified) and alcohol abuse.  In November 2008, he was diagnosed as suffering from an adjustment disorder with anxiety.

Here, the record contains conflicting medical opinions regarding the relationship of the Veteran's claimed psychiatric disability to his service.

The medical evidence of record includes a nexus opinion linking the Veteran's currently diagnosed PTSD with secondary MDD and alcohol dependence to his military service.  

Concerning this, the Veteran underwent a private psychological evaluation in March 2016.  The psychologist, Dr. E.D.B. conducted various assessments, to include a clinical interview and mental status examination of the Veteran, depression symptoms Checklist, PTSD Checklist, Hamilton Anxiety Scale, World Health Organization Disability Assessment Schedule 2.0, and review of the Veteran's claims file and his Affidavit.

Dr. B. rendered a primary diagnosis PTSD based on the claimed in-service stressors, and noted that "without exception," all the Veteran's past diagnoses and symptoms that he exhibited when stationed at Ft. Richie, Maryland and after his active military service are prominent features of PTSD.  It was noted that the Veteran learned that some of his superior officers and some fellow military policemen engaged in cross-burnings and he experienced considerable suspicion and fear that possibly his Korean wife and himself might be in some danger.  He also had to interact with individuals who he knew participated in the cross-burnings.  Dr. B. opined that "[r]ather than symptomatic of an "Explosive Personality Disorder," [the Veteran's] explosive aggressive behavior and anger outbursts are prominent features of PTSD (Criterion E-irritable behavior and anger outbursts)."  

In regard to the PTSD diagnosis, Dr. B. explained that PTSD was added to DSM-III in 1980, and it was clarified that symptoms of PTSD that a person exhibits must have their onset on or been significantly exacerbated after exposure to a traumatic event.  The Veteran's anger outbursts and aggressive behavior towards some military personnel, his debilitating substance abuse, irritability, paranoia, depression, and sleep problems arose after he experienced the traumatic stress.  

On the other hand, the diagnosis "Explosive Personality Disorder" was added to the DSM-II (1968) and removed from the DSM-III (1980) because of an insufficient body of ongoing research supporting the classification and a lack of confirmed cases of the disorder in clinical practice and other health care settings.  It was recognized that personality disorders embody enduring patterns of behavior that are inflexible and pervasive across a broad range of personal and social situations (Personality Disorder Criterion B) and a personality disorder diagnosis requires an evaluation of a person's long term patterns of functioning.  In the Veteran's case, his April 1975 service enlistment examination indicated no observation, or mention of any psychological issues.  He served as a Military Policeman at Ft. Ord, California and McClellan, Alabama without any mental health problems and while deployed in the Korean Demilitarized Zone, he did not exhibit any mental health problems or features of a personality disorder.

Dr. B. also opined that the Veteran's major depressive disorder (MDD) originated from his PTSD and that the Veteran has engaged in alcohol abuse to cope with PTSD and MDD.  In this regard, 38 U.S.C.A. § 1110 does not preclude a veteran from receiving compensation for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, a veteran's service-connected disability.  See Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001)

The Board finds the foregoing opinion to be well-reasoned and persuasive in light of the detailed explanation provided by the physician based on a thorough review of the records, as well as his expertise in this matter.  In this regard, Dr. B. indicated that the Veteran's previous psychiatric reports, medical records, and service records were reviewed and listed the pertinent facts in chronological order.

The record also includes a September 2015 VA examiner's opinion that the Veteran's current diagnosis is alcohol dependence under DSM-5 criteria.  However, the examiner opined that the alcohol dependence was more likely than not etiologically related to alleged inservice racial harassment because the Veteran described the harassment after returning from Korea as the onset of his military disciplinary issues; it was noted there were no records reflecting dysfunction prior to returning from Korea.  In an addendum, the examiner added that it is less likely than not alcohol dependence clearly and unmistakably existed prior to the military; as there are no records reflecting severe dysfunction or legal issues related to any alcohol dependence prior to the military.

Based on the foregoing, the Board finds that none of the medical nexus opinions as to the Veteran's psychiatric diagnosis is more probative than the other opinions.  Both the positive and negative medical opinions were rendered by competent physicians and are supported by adequate bases.  Therefore, the medical nexus opinions in this case are at least in relative equipoise.  See Owens v. Brown, 7 Vet. App. 467 (1993) (VA is free to favor one medical opinion over another provided if there is an adequate basis for doing so).

However, the Board observes that although the physicians reached different conclusions as to the Veteran's diagnosis, the opinions agree that the onset of the Veteran's alcohol dependence and his psychiatric symptoms started in service after the claimed in-service stressors.

Accordingly, resolving all doubt in the Veteran's favor, as VA is required to do, the Board finds that service connection for is warranted for PTSD with secondary MDD and alcohol dependence.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.120; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD with secondary MDD and alcohol dependence is granted.



____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


